PER CURIAM.
This interlocutory appeal seeks reversal of an order denying the appellant’s motion for dissolution of a previously issued temporary injunction. Upon application by ap-pellee, this court issued a constitutional writ staying proceedings in the circuit court and reinstating the temporary injunction theretofore issued. This court’s order further directed that the cause would be disposed of without further argument and set the time ■for filing of briefs by the respective parties.
The court has now considered the briefs and the appendices of the parties and concludes that the issuance of the temporary injunction complained of did not constitute an abuse of discretion by the chancellor. We further observe that the appellant has raised the question of the failure of the chancellor to require a bond as a condition to the issuance of the injunction. This question does not appear to have been raised before the chancellor. Assuming, arguendo, *555that such question was raised, we hasten to point out that the appeal prosecuted in this cause is from the order denying the motion for dissolution of the injunction and not the issuance of the injunction. It follows that the order appealed should be and is hereby affirmed.
Affirmed.